This is a suit in the county court by the Hamlin Lumber Company against the Houston East  West Texas Railway Company, the Texas  Gulf Railway Company, the Texas  New Orleans Railroad Company, the Texas Pacific Railway Company, and the Kansas City, Mexico  Orient Railway Company, to recover damages, laid at $700, growing out of a shipment of lumber from Silas, a station on the Texas  Gulf Railway Company, to Hamlin, a station on the Kansas City, Mexico  Orient Railway. The case was tried without a jury. The plaintiff had judgment against the Houston East  West Texas Railway Company for $300 and that plaintiff take nothing against the other defendants. From the judgment, the Houston East  West Texas Railway Company appeals.
No errors are assigned as to the judgment in favor of the other defendants.
The plaintiffs, who were lumber dealers at Hamlin operating under the firm name of the Hamlin Lumber Company, alleged that about March 27, 1909, they delivered to the Texas  Gulf Company, at Silas, three car loads of lumber, to be shipped over that line and the Houston East 
West Texas Railway to Nacogdoches, and thence over the other lines to destination, with the direction to be stopped at Nacogdoches and there delivered to the Orate  Planer Company, to be planed; that they paid to the agent of the initial carrier the regular through rate demanded of 21 1/4 cents per 100 pounds to Hamlin, and also $5 per car demanded for the stop-over privilege, and that the Texas  Gulf Company issued to them a through bill of lading in accordance with this contract. The cars were delivered to the Houston East  West Texas Railway Company at Timpson and carried by it to Nacogdoches. Upon arrival at Nacogdoches the latter company refused to deliver the same to the planing company, but kept the same upon their tracks for 44 days. The lumber was then delivered to the planing company and after being dressed went forward to Hamlin, under a claim of the Houston East  West Texas Railway Company of $127 demurrage charges, which plaintiffs were required to pay before the lumber would be delivered to them by the Kansas City, Mexico Orient Railway Company. It is claimed that these demurrage charges while the lumber was in appellant's possession at Nacogdoches were wrongful, and that while the cars were in the possession of appellant one of them was broken open and lumber of the value of $49 was taken. It was further alleged that on account of the depreciation in the value of lumber during the time of the delay, caused by the wrongful act of appellant, appellee had sustained damages to the amount of $200. The court found these allegations to be substantially true, and awarded appellee $127 demurrage charges wrongfully exacted, $49 value of lumber taken, and $124 depreciation in the value of the lumber, aggregating $300, for which judgment was rendered.
The Texas  Gulf Company and the Texas  Pacific Company in answering set up as a defense that by order, rule, or regulation of the Railroad Commission of Texas it was unlawful to allow the stop-over for planing in transit when the stop-over was at a point not on the line of the initial carrier, and that in order to do this the sum of the local rate, and not the through rate, should have been charged. The local rate from Silas to Nacogdoches was 11 cents per 100 pounds and from Nacogdoches to Hamlin was 21 1/4 cents per 100, making 32 1/4 cents per 100, while the through rate from Silas to Hamlin was 21 1/4 cents per 100. Appellant answered only by general demurrer and general denial.
It was established by the evidence, and found by the trial court, as shown by the conclusions of fact in the record, that it had been the custom for shippers of lumber from points on the Texas  Gulf Railway to be allowed to have lumber stopped at Nacogdoches for planing upon paying the through rate from the initial point to destination, plus a charge of $5 per car, as was contracted for in this case. At the time of this shipment Hamlin was what is known as a prepay station, and upon arrival at Nacogdoches appellant refused to deliver the cars to the planing company unless on *Page 607 
payment of the additional charge of 11 cents, being the difference between the through rate paid by appellee at Silas and the sum of the local rates as stated, which it is claimed in the assignments of error the rule of the Railroad Commission required.
It is urged by appellant in its assignments of error that the agent of the Texas  Gulf Company at Silas had no authority, under the rule of the Railroad Commission referred to, to issue a through bill of lading with stop-over privilege at Nacogdoches, and that in such case the proper freight rate was the local rate to Nacogdoches, plus the rate from that point to Hamlin. The answer to this contention by appellee is that appellant cannot set up this defense under a general denial. We think this contention is sound. Smothers v. Field, Thayer  Co., 35 Tex. 437; Scarborough v. Alcorn, 74 Tex. 360, 12 S.W. 72; Guess v. Lubbock,5 Tex. 538; Marley v. McAnelly, 17 Tex. 660; Moody v. Rowland,100 Tex. 370, 99 S.W. 1112; Reilly v. Lewis, 47 S.W. 553.
It cannot be (and, as we understand, is not) seriously contended that, if the allegations of the petition he true, appellee is not entitled to recover whatever damages proximately resulted from the delay in delivering the lumber to the planing company by appellant but it seeks to avoid this consequence by showing that by rule of the Railroad Commission their action was not wrongful. This they could only do by a plea setting up these facts, which would have been a plea in confession and avoidance of the matters alleged as grounds for recovery in the petition. It is true that evidence was introduced upon this issue, but this was proper under the pleadings of the Texas  Gulf and Texas  Pacific companies; but, even if there had been no such pleadings by them, the admission of the evidence would not have entitled the appellant to the benefit of the defense under his general denial. Rellly v. Lewis, supra. There was sufficient evidence to authorize the finding that the lumber was taken from the cars while in appellant's possession, and that it is liable for the value thereof, and that it is also liable for the depreciation in the value of the lumber during the time that the shipment was wrongfully delayed by it. Upon both charges the evidence is sufficient to support the finding as to the amount.
The assignments of error complaining of the entire conclusions of law in a lump is too general to be considered, and the same must be said with regard to the assignment complaining of the entire findings of fact. We have examined each of the assignments of error and propositions thereunder, and conclude that none of them present grounds for reversal. Outside of the alleged order of the Railroad Commission referred to, which cannot avail appellant under its pleadings, no defense is presented to appellee's claim, and judgment was properly rendered against it for the several amounts stated. It is stated in appellee's brief that defendants answered, setting up the rule or order of the Railroad Commission referred to. This is not correct. Each defendant answered separately, and while two of them in whose favor judgment was rendered (not on this ground, however) by their answers presented this defense, appellant's answer contained only a general demurrer and general denial.
Finding no error, the judgment is affirmed.
Affirmed.